The defendant contends that the County Court improperly delegated its authority to the prosecutor, who conducted most, of the plea proceeding, thereby rendering his plea involuntary. The *967defendant’s contention is without merit, as the proceeding was conducted in the County Court’s presence and under its supervision, and there is nothing in the record to suggest that the defendant’s plea was made involuntarily (see People v Garbarini, 64 AD3d 1179, 1179-1180 [2009]; People v Smith, 306 AD2d 210 [2003]; People v Montanez, 287 AD2d 407, 408 [2001]; People v Sanchez, 284 AD2d 137 [2001]; People v Anthony, 188 AD2d 477 [1992]; People v Empey, 141 AD2d 987, 988 [1988]). Mastro, A.EJ., Chambers, Austin and Miller, JJ., concur.